Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 37 and 38 objected to because of the following informalities:  the use of “a capital latter” (e.g. Rotating in line 2).  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-28 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,071,923. Although the claims at issue are not identical, they are not patentably distinct from each other because both are claiming a similar head unit with an outer structure having a display opening; an inner member rotate within the outer structure about a first axis, wherein the outer structure include a windows and panels rotate with respect to the window about a second axis; wherein the axes are offset from one another.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 19, recites “a head unit for displaying a panel, the panel comprising”.  The panel is not comprising such structure as claim.  The panel is position within the inner member’s window.
	With respect to claim 30, to which “a doll comprising a head” the claim referred to?  It is not clear how the head unit is secured to a head of a doll; furthermore, both a doll and a head are not shown.  With respect to claim 31, it is not clear what is included in a head unit of a doll.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-27, 29, 31, 32 and 34-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Washburn US 1,064,576 (“Washburn”) in view of and Kramer US 0,846,925 (“Kramer”) OR Bomar US 3,195,736 (“Bomar”).
	As per claim 19, Washburn discloses a unit for displaying a panel (a display unit)(Figs. 1-4; page 1:11-page 2:20) the panel comprising: 
	an outer structure having a display opening (outer casing 4 with opening 5)(Fig. 1; 1:93-98); 
	a rotatable inner member , the rotatable inner member, mounted within the outer structure and rotatable with respect to the outer structure about a first axis (any one of rotatory members 1-2-3 to be rotate within casing 4 relative to first axis; of stems 7-9-11)(Figs. 1-3; 1:62-2:21); 
	and a panel having a plurality of sides (construed as any one of members 1-2-3 as panel with back and fronts sides)(Figs. 3 and 4; 1:62-92), wherein the panel is rotatable such that at least a portion of one of the plurality of sides is displayed, and wherein, when the display opening and the panel are aligned, at least a portion of the panel is displayed within the display opening (rotation of the rotary members, panels, would have resulted in the panel to be display via window/openings 1)(Fig. 1; note also 1:93-2:2:22 as the rotation of the rotary member and to display within window 5).
	With respect to the device as a head unit for displaying a panel, as recites in the preamble, it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
	Washburn is not specific regarding the rotatable inner member having a window, and, the panel mounted within the window and rotatable with respect to the window about a second axis, wherein the first axis and the second axis are offset from one another. 
	However, in a similar field of display units, Kramer discloses a panel having a plurality of sides, and rotatable with respect to the window about a second axis, wherein a first axis and the second axis are offset from one another (frame/s bars 13/14, panels with a plurality of sides, rotate within frame, bars 10/11) about trunnions 12; wherein the frames/bars 10/11 are rotate about shaft 6; whereas axis 6 and axis 12 are offset form each other)(Figs. 1 and 3-5; 1:49-80).
	Also, Bomar discloses a panel having a plurality of sides, and rotatable with respect to the window about a second axis, wherein a first axis and the second axis are offset from one another (panels B/62, with plurality of sides to rotate about balls 46; and the display having rotor 36 to rotate about standard 12; axis 12 is offset from axis 46)(Figs. 1 and 2; 2:17-3:24).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Washburn’s rotatable inner member having a window, and, the panel mounted within the window and rotatable with respect to the window about a second axis, wherein the first axis and the second axis are offset from one another as taught by Kramer and/or Bomar for the reason that a skilled artisan would have been motivated in applying a known technique to a known device ready for improvement to yield predictable results forming an enhance display unit that can rotate in many and different position to display different displays via single device.  A skilled artisan would have further determined that such would have enhance the amusing and entertaining use of the head unit which is much desire in such field.
	With respect to wherein the panel is rotatable within the window such that at least a portion of one of the plurality of sides is displayed in the window, and wherein, when the display opening and the window are aligned, at least a portion of the panel is displayed within the display opening, the modified Washburn by the teachings of Kramer and/or Bomar would have such window wherein a panel rotate thereupon, and the inner member with the window-panel would have align with the window of the outer structure for display.  
	As per claim 20, with respect to wherein the window comprises a plurality of windows, note Kramer’s Figs. 1, 3 and 5 (as to the plurality of frames/windows); with respect and the panel comprises a plurality of panels, note Kramer’s Figs. 3 and 5 as frame/bars 13-14 includes a plurality of panels; note Bomar’s Figs. 1 and 2 regarding plurality of panels B/62; within the modified device, each panel of the plurality of panels (as taught by Kramer/ Bomar) aligned with a respective window of the plurality of windows.
	As per claim 21, wherein the plurality of sides includes a first side and a second side opposite the first side, note Bomar’s Figs. 1 and 2 regarding plurality of panels B/62 (back-front sides); also, note Kramer’s Figs. 3 and 5 as frame/bars 13-14 includes a plurality of panels with first-second side (i.e. back and front sides).  With respect to and wherein each of the first side and the second side has a facial expression, note Washburn’s Figs. 3 and 4 and 1:66+ as the member 1 represent a facial expression.
	Within the modified device each panel (as taught by Kramer/ Bomar) would have a facial expression thereon.
	As per claim 22, with respect to wherein the facial expression on the first side is different than the facial expression on the second side, note Washburn’s Figs. 3 and 4 representing of such different expressions.   Within the modified device each panel (as taught by Kramer/ Bomar) would have a facial expression thereon, which is different than each other.
	In addition, with respect to the facial expression one each of the first side and the second side, with respect to claims 21 and 22, it is noted that it has been held that 
where the only difference between a prior art product and a claimed product is printed
matter that is not functionally related to the product, the content of the printed matter 
will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336,
1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004).  See also In re Gulack, 703 F.2d 1381,
1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983)("Where the printed matter is not
functionally related to the substrate, the printed matter will not distinguish the invention
from the prior art in terms of patentability …. [T ]he critical question is whether there
exists any new and unobvious functional relationship between the printed matter and the substrate.").
	A skilled artisan would have determined that any printed matter upon the modified device’s panel/s would have been an obvious design choice for display different displays, presentations, upon the panels
	As per claim 23, with respect to wherein the first axis is parallel to the second axis, note Kramer as axis 6 and axis 12 are parallel (Figs. 4 and 5); also, note Bomar’s Figs. 1 and 2, as axis 12/39 is parallel to axis 46
	As per claim 24, Washburn discloses further comprising a shaft configured to rotate the rotatable inner member with respect to the outer structure (such as stems 7-9-11 to rotate rotary members 1-2-3)(Figs. 1-4; 1:98+).
	As per claim 25, Washburn discloses wherein the shaft protrudes through an aperture in the outer structure (Fig. 1; 1:98-104).
	As per claim 26, with respect to wherein the first axis is a central axis of the rotatable inner member and wherein the second axis is a central axis of the panel, within the modified Washburn the first axis (buttons 8-10-12 of respective stems 7-9-11) is a central axis to the inner member, and “panels” axis (as taught by Kramer and/or Bomar) are construed as a central axis to the panel.
	As per claim 27, Washburn discloses further comprising a detent system adapted to releasably hold the rotatable inner member in place with respect to the outer structure with the panel in registry with the display opening (inner members 1-2-3 is releasably hold within outer casing 4 by step 6 to receive the lower end of stem 7) (Fig. 1; 1:93-104). 
	As per claim 29, with respect to wherein the detent system is configured to allow 360 degree rotation of the rotatable inner member, the stem 7 configure to rotate a full circle upon step 6, while manipulating a desire button and a respective stem (Fig. 1 in conjunction to 2:92+).
	As per claim 31, Washburn discloses a method for displaying a plurality of different faces or facial expressions in a unit of (a display unit of rotary member 1)(Figs. 1-4; page 1:11-page 2:20), the method comprising: 
	rotating an inner member of the head unit within an outer structure of the head unit until one of a plurality of panels mounted on the inner member of the head unit is located in registry with a display opening on the outer structure of the head unit (rotating any one of rotatory members 1-2-3 to be rotate within casing 4 relative to first axis; of stems 7-9-11; see especially member 1 with the different facial expressions)(Figs. 1-3; 1:62-2:21)) ; 
	rotating the panel located in registry with the display opening on the outer structure and with the display opening on the outer structure of the head unit (the rotation of the inner member/s 1-2-3  within outer casing 4 via stems 7-9-11 and the respective buttons 8-9-12 to be register with opening 5)(Fig. 1; 1:93-98) ; and 
	releasably holding the inner member of the head unit in place with respect to the outer structure of the head unit (Fig. 1 and 1:93-104 via step 6).
	With respect to a method for displaying a plurality of different faces or facial expressions in a head unit of a doll, as recites in the preamble, it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
	Washburn is not specific regarding rotating the panel located in registry with the display opening on the outer structure of the head unit until a first side or a second side of the panel is located in registry with a window on the inner member and with the display opening on the outer structure of the head unit.
	However, Kramer discloses a panel having a plurality of sides, and rotatable with respect to the window about a second axis, wherein a first axis and the second axis are offset from one another (frame/s bars 13/14, panels with a plurality of sides, rotate within frame, bars 10/11) about trunnions 12; wherein the frames/bars 10/11 are rotate about shaft 6; whereas axis 6 and axis 12 are offset form each other)(Figs. 1 and 3-5; 1:49-80).
	Also, Bomar discloses a panel having a plurality of sides, and rotatable with respect to the window about a second axis, wherein a first axis and the second axis are offset from one another (panels B/62, with plurality of sides to rotate about balls 46; and the display having rotor 36 to rotate about standard 12; axis 12 is offset from axis 46)(Figs. 1 and 2; 2:17-3:24).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Washburn’s rotatable inner member having a window, and, the panel mounted within the window and rotatable with respect to the window about a second axis, wherein the first axis and the second axis are offset from one another as taught by Kramer and/or Bomar for the reason that a skilled artisan would have been motivated in applying a known technique to a known device ready for improvement to yield predictable results forming an enhance display unit that can rotate in many and different position to display different displays via single device.  A skilled artisan would have further determined that such would have enhance the amusing and entertaining use of the head unit which is much desire in such field.
	Within the modified device, releasably holding the inner member of the head unit in place with respect to the outer structure of the head unit with one of the plurality of panels in registry with the display opening on the outer structure of the head unit.
	As per claim 32, Washburn discloses further comprising releasably holding the inner member of the head unit in place with respect to the outer structure of the head unit with a detent system associated with the inner member of the head unit and the outer structure of the head unit (inner members 1-2-3 is releasably hold within outer casing 4 by step 6 to receive the lower end of stem 7) (Fig. 1; 1:93-104)..
	As per claim 34, with respect to wherein the first side and the second side contain different faces or different facial expressions, note Washburn’s Figs. 3 and 4 representing of such different expressions.   Within the modified device each panel (as taught by Kramer/ Bomar) would have a facial expression thereon, which is different than each other.  Also, note the examiner discussion above with respect to claims 21 and 22, wherein printed matter will not distinguish the claimed product from the prior art.
	As per claim 35, with respect to further comprising: rotating the inner member of the head unit within the outer structure of the head unit until a second one of the plurality of panels located on the inner member of the head unit is located in registry with the display opening in the outer structure of the head unit, within the modified Washburn  the panels would have first and second sides (Kramer’s Figs. 3 and 5 as frame/bars 13-14 includes a plurality of panels with first-second side (i.e. back and front sides); note Bomar’s Figs. 1 and 2 regarding plurality of panels B/62 (back-front sides) and to be register within opening 5 of casing 4 of Washburn’s (Figs. 1 and 2) as the inner member (1-2-3) rotate about axis (7-9-11).  
	As per claim 36, with respect to further comprising: rotating the second one of the plurality of panels until a first side or a second side of the second one of the plurality of panels is located in registry with the display opening in the outer structure of the head unit, within the modified Washburn the panels would have first and second sides (Kramer’s Figs. 3 and 5 as frame/bars 13-14 includes a plurality of panels with first-second side (i.e. back and front sides); note Bomar’s Figs. 1 and 2 regarding plurality of panels B/62 (back-front sides) and to be register within opening 5 of casing 4 of Washburn’s (Figs. 1 and 2) as the inner member (1-2-3) rotate about axis (7-9-11)
	With respect to the first side and the second side of the second one of the plurality of panels containing different faces or different facial expressions, note Washburn’s Figs. 3 and 4 representing of such different expressions.   Within the modified device each panel (as taught by Kramer/ Bomar) would have a facial expression thereon, which is different than each other.  Also, note the examiner discussion above with respect to claims 21 and 22, wherein printed matter will not distinguish the claimed product from the prior art.
	As per claim 37, with respect to further comprising: Rotating the inner member of the head unit within the outer structure of the head unit until a third one of the plurality of panels located on the inner member of the head unit is located in registry with the display opening in the outer structure of the head unit, within the modified Washburn  the panels would have first and second sides (Kramer’s Figs. 3 and 5 as frame/bars 13-14 includes a plurality of panels with first-second side (i.e. back and front sides); note Bomar’s Figs. 1 and 2 regarding plurality of panels B/62 (back-front sides) and to be register within opening 5 of casing 4 of Washburn’s (Figs. 1 and 2) as the inner member (1-2-3) rotate about axis (7-9-11).  
	As per claim 38, with respect to further comprising: Rotating the third one of the plurality of panels until a first side or a second side of the third one of the plurality of panels is located in registry with the display opening in the outer structure of the head unit, within the modified Washburn  the panels would have first and second sides (Kramer’s Figs. 3 and 5 as frame/bars 13-14 includes a plurality of panels with first-second side (i.e. back and front sides); note Bomar’s Figs. 1 and 2 regarding plurality of panels B/62 (back-front sides) and to be register within opening 5 of casing 4 of Washburn’s (Figs. 1 and 2) as the inner member (1-2-3) rotate about axis (7-9-11).  
	With respect to the first side and the second side of the third one of the plurality of panels containing different faces or different facial expressions, note Washburn’s Figs. 3 and 4 representing of such different expressions.   Within the modified device each panel (as taught by Kramer/ Bomar) would have a facial expression thereon, which is different than each other.  Also, note the examiner discussion above with respect to claims 21 and 22, wherein printed matter will not distinguish the claimed product from the prior art.
Claim(s) 28 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Washburn and Kramer/ Bomar as applied to claims 27 and 32 above, and further in view of Wolters US 2,220,189 (“Wolters”).
	As per claim 28, Washburn is not specific regarding wherein the detent system comprises a spring-biased detent system having an elastic member and a mating ramped structure, wherein the elastic member biases a first ramped surface of the mating ramped structure into engagement with a second ramped surface of the mating ramped structure.
	However, Wolters discloses wherein the detent system comprises a spring-biased detent system having an elastic member and a mating ramped structure, wherein the elastic member biases a first ramped surface of the mating ramped structure into engagement with a second ramped surface of the mating ramped structure (a cup 17 for receiving spring 18 and ball bearing 19 carried by plate 20 to rotate post 4)(Fig. 1; page 1, left column:45-page 2, left column:26; note page 2, left column , lines 17-39).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Washburn’s wherein the detent system comprises a spring-biased detent system having an elastic member and a mating ramped structure, wherein the elastic member biases a first ramped surface of the mating ramped structure into engagement with a second ramped surface of the mating ramped structure as taught by Wolters for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way to obtain the predictable results utilizing a known means that can firmly and safely holds the display while allowing rotation of the display yet including a spring-biased means that easily allowing detachment of the display (for maintenance and/or change of display theme and alike.    	                                                                                                                                                                                                 	Furthermore, utilizing a mechanical known means such as spring-biased within Weaver would have been a use of known technique to improve similar devices in the same way allowing a rotational of display means about axis and/or axes that facilitate the rotation of the display to show different exhibits utilizing known mechanical means.
	One of ordinary skill in the art would have appreciated that any known mechanical means (e.g. spring biased means) would have been an equivalent mechanical means, that the same predictable results of allowing a rotational of a display upon axis to occur.
	As per claim 33, Washburn is not specific regarding wherein the detent system comprises a spring-biased detent system.
	However, Wolters discloses wherein the detent system comprises a spring-biased detent system (a cup 17 for receiving spring 18 and ball bearing 19 carried by plate 20 to rotate post 4)(Fig. 1; page 1, left column:45-page 2, left column:26; note page 2, left column , lines 17-39).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Washburn’s wherein the detent system comprises a spring-biased detent system as taught by Wolters for similar reasons discussed above with respect to claim 28.
Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al US 4,030,239 (“White”) in view of Washburn, Kramer/ Bomar.
	As per claim 30, White discloses A doll (1) comprising: a head (6), wherein the head unit comprises one or more circular ridges for securing the outer structure to the head(Figs. 1-3 and 4:11-38 as the head 6 attached to the doll).
	White is not specific regarding and the head unit of claim 19.
	However, including such display unit as taught by Washburn, Kramer/ Bomar of claim 19, would have been obvious as applying a known technique to a known device ready for improvement to yield predictable results as utilizing any known mechanical means to allow rotational and display of panels through an opening for displaying as well as entertainment and alike. 


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                      9/22/2022                                                                                                                                                                                              

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711